 

SECOND AMENDMENT TO SECOND AMENDED AND
RESTATED CREDIT AGREEMENT

THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of October 9, 2018, by and among MedEquities Realty
Operating Partnership, LP, a Delaware limited partnership (“Borrower”), EACH OF
THE ENTITIES IDENTIFIED AS “GUARANTORS” ON THE SIGNATURE PAGES OF THIS AMENDMENT
(collectively, the “Guarantors”), KEYBANK NATIONAL ASSOCIATION (“KeyBank”),
individually and as Agent for itself and the other Lenders from time to time a
party to the Credit Agreement (as hereinafter defined) (KeyBank, in its capacity
as Agent, is hereinafter referred to as “Agent”), and EACH OF THE OTHER
“LENDERS” WHICH ARE SIGNATORIES HERETO (together with KeyBank in its capacity as
a Lender, hereinafter referred to collectively as the “Lenders”).

W I T N E S S E T H:

WHEREAS, the Borrower, Agent and each of the Lenders are party to that certain
Second Amended and Restated Credit Agreement dated as of February 10, 2017, as
amended by that certain First Amendment to Second Amended and Restated Credit
Agreement dated as of December 22, 2017 (as the same may be varied, extended,
supplemented, consolidated, replaced, increased, renewed, modified or amended
from time to time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Guarantors executed and
delivered to Agent and the Lenders that certain Second Amended and Restated
Unconditional Guaranty of Payment and Performance dated as of February 10, 2017
(the “Guaranty”), or subsequently joined as a “Guarantor” thereunder pursuant to
a Joinder Agreement;

WHEREAS, the Borrower and the Guarantors have requested that the Agent and the
Lenders make certain modifications to the Credit Agreement and Agent and the
Lenders have consented to such modifications, subject to the execution and
delivery of this Amendment.

NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby covenant and
agree as follows:

Definitions

.  Capitalized terms used in this Amendment, but which are not otherwise
expressly defined in this Amendment, shall have the respective meanings given
thereto in the Credit Agreement.

Modifications of the Credit Agreement

.  The Borrower, Agent and the Lenders do hereby modify and amend the Credit
Agreement as follows:

(a)By inserting the following definitions in §1.1 of the Credit Agreement, in
the appropriate alphabetical order:

“Andersonville Facility.  The proposed Borrowing Base Asset that is a
psychiatric facility located in Andersonville, Tennessee leased to Sequel
Realty, LLC.

 

--------------------------------------------------------------------------------

 

Beneficial Ownership Certification. As to Borrower, a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation which is
otherwise in form and substance satisfactory to the Agent or any Lender
requesting the same.

Beneficial Ownership Regulation. 31 C.F.R. § 1010.230.

Borrowing Base Loan Interest.  The interest received in cash by Borrower or a
Subsidiary Guarantor from a Borrowing Base Loan included in the calculation of
Borrowing Base Availability for the trailing twelve (12) month period (but
excluding delinquent interest for periods not included in the preceding twelve
(12) month period and default interest).  For the purposes of determining the
Implied Debt Service Coverage Ratio, the Borrowing Base Loan Interest received
from the Borrowing Base Loans shall be calculated on a rolling quarterly
annualized basis (that is, if such Borrowing Base Loan has been owned only for
one (1) full quarter, by multiplying the result for the current quarter times
four (4), if such Borrowing Base Loan has been owned only for two (2) full
quarters, by multiplying the results for the prior two (2) quarters by two (2);
or if such Borrowing Base Loan has been owned for three (3) full quarters, by
multiplying the results for the previous three (3) quarters by 4/3), and the
first quarter in the calculation shall be the first full quarter of
ownership.  In the instance that the Borrower or a Subsidiary Guarantor has not
owned a Borrowing Base Loan for at least one (1) quarter, Borrower may prepare a
pro forma of interest to be received to be used for one (1) quarter until actual
results for such quarter are available, such proforma to be approved by Agent.

Borrowing Base Property Amount.  For the Borrowing Base Properties included in
the calculation of Borrowing Base Availability as of any date of determination,
the lower of (a) the aggregate Appraised Value of such Borrowing Base Properties
and (b) the aggregate Borrowing Base Property Cost of such Borrowing Base
Properties.

Fundamental Landlords.  MRT of Las Vegas NV-ACH, LLC MRT of Las Vegas NV-LTACH,
LLC, MRT of Fort Worth TX-SNF, LLC and MRT of Spartanburg SC-SNF, LLC, each of
which is a Subsidiary Guarantor.

Fundamental Master Lease.  That certain Amended and Restated Master Lease dated
as of April 27, 2017 among the Fundamental Landlords, as landlords, and
Fundamental Tenant, as tenant, as amended by the Fundamental Master Lease
Amendment.

Fundamental Master Lease Amendment.  That certain First Amendment to Amended and
Restated Master Lease, dated as of October 6, 2018 among the Fundamental
Landlords and Fundamental Tenant.

Fundamental Rent Deferment.  The deferment by the Fundamental Landlords of
monthly base rent due and replacement reserves under the Fundamental Master
Lease for May, 2018 and June, 2018 and an amount of base monthly rent and
replacement reserves of up to $200,000.00 for each monthly payment of rent and
replacement reserves due under the Fundamental Master Lease for the months of
July, 2018 to and including March, 2019, and the obligation of the Fundamental
Tenant

2

 

--------------------------------------------------------------------------------

 

thereunder to repay such deferred rent and replacement reserves in full by
December 20, 2019 together with interest thereon at a rate of 9% per annum, as
set forth in the Fundamental Master Lease Amendment.

Fundamental Tenant.  Nashville Leasehold Interests, LLC.

Haven Construction Loan.  The $19,000,000 construction loan made by MRT of Boise
ID-IPH, LLC, a Wholly-Owned Subsidiary of Borrower, as lender, to HBS of
Meridian, LLC, as borrower, for the development of a 72-bed inpatient
psychiatric hospital in Meridian, Idaho on behalf of Haven Behavioral
Healthcare, Inc.

Lakeway Refinance Indebtedness.  A loan of approximately $72,000,000 to MRT of
Lakeway TX - ACH, LLC and MedTX Realty, LLC from Wells Fargo Trust Company,
National Association, as Trustee for the registered certificate holders, from
time to time, of the CTL Pass-Through Trust, Series 2018 (Baylor University
Medical Center), to be secured by the Lakeway Asset.

Net Proceeds.  With respect to the payoff of the Lakeway Loan as a Borrowing
Base Loan, the aggregate cash payments or other cash equivalent financial
instruments received by Borrower or such Subsidiary from such payoff, minus the
direct reasonable out-of-pocket costs and expenses paid to unaffiliated third
parties incurred in connection with the incurrence of the Lakeway Refinance
Indebtedness.

Performance Hurdle.  The occurrence of all of the following:  (a) the Texas Ten
Revaluation Date shall have occurred on or before December 31, 2018, (b) the
approximately 11,750 square foot addition/expansion of Mountain’s Edge Hospital
for five (5) surgical suites and the other improvements and work included in the
“Capital Addition Project” (as defined in the Fundamental Master Lease) have
been completed in accordance with the terms of the Fundamental Master Lease, a
certificate of occupancy which permits the use and occupancy of such
improvements shall have been issued by the applicable governmental authority,
and all other licenses, authorizations and permits required by any governmental
authority for the use and operation of such improvements shall have been issued,
(c) the obligations of the Fundamental Tenant to pay full rent and replacement
reserves under the Fundamental Master Lease (whether or not the Fundamental Rent
Deferment has been paid in full) and of the Replacement Texas Ten Tenant to pay
rent under the Replacement Texas Ten Lease shall have commenced (which
obligation as to the Fundamental Tenant and pursuant to the Fundamental Master
Lease Amendment commences April 20, 2019), (d) no default or event of default
under the Fundamental Master Lease or the Replacement Texas Ten Lease or other
event or circumstance which with the passing of time or the giving of notice, or
both, could become a default or event of default under the Fundamental Master
Lease or the Replacement Texas Ten Lease, shall have occurred, (e) each of the
Replacement Texas Ten Tenant and the Fundamental Tenant shall have not less than
one (1) full quarter history of paying full rent and reserves with no payment
default, late payments or delinquencies (for the avoidance of doubt, any period
with free rent, rent credits or similar benefit to a tenant shall not count
towards establishing a full quarter history of paying full rent), (f) Borrower
shall have delivered to the Agent a written request to remove the surge pricing
spread set forth in the definition of Applicable Margin and to return to the
original pricing spread (which request may not be delivered prior to July 1,

3

 

--------------------------------------------------------------------------------

 

2019) or a request for the Borrower to have the benefit of §2.9(a), together
with a written certification that the conditions described in clauses (a), (b),
(c), (d) and (e) above have been satisfied and such evidence thereof as the
Agent may request, and (g) the Required Lenders shall have approved in writing
the removal of the surge in the pricing spread set forth in the definition of
Applicable Margin and the return to the original pricing spread.

Replacement Texas Ten Lease.  As defined in the definition of Texas Ten
Revaluation Date.

Replacement Texas Ten Tenant.  As defined in the definition of Texas Ten
Revaluation Date.

Second Amendment Effective Date.  October 9, 2018.

Texas Ten Real Estate.  The Real Estate included in the Texas Ten Portfolio as
of the Second Amendment Effective Date.

Texas Ten Revaluation Date.  The occurrence of all of the following:  (a) the
written approval by Agent and the Borrowing Base Majority Lenders of the tenant
of the Texas Ten Real Estate (the “Replacement Texas Ten Tenant”) pursuant to a
Lease approved in writing by Agent (the “Replacement Texas Ten Lease”), and a
termination of the Lease with respect to the Texas Ten Portfolio in effect as of
the Second Amendment Effective Date, all pursuant to agreements approved in
writing by Agent, (b) the delivery to Agent of a new Appraisal of the Texas Ten
Real Estate based upon such replacement Lease and the determination of a new
Appraised Value with respect to the Texas Ten Real Estate, and (c) compliance
with each other provision of the Credit Agreement relating to inclusion of
Borrowing Base Assets in the determination of Borrowing Base Availability.  As
of the Second Amendment Effective Date, the Agent and the Borrowing Base
Majority Lenders have not approved the Replacement Texas Ten Tenant, nor has
there been an approval by Agent of the Replacement Texas Ten Lease.”

(b)By deleting in their entirety the definitions of “Applicable Margin”,
“Appraisal”, “Borrowing Base Availability”, “Borrowing Base Value”, “EBITDA”,
“Gross Asset Value”, “Implied Debt Service Coverage Ratio”, and “Net Operating
Income” appearing in §1.1 of the Credit Agreement, and inserting in lieu thereof
the following:

“Applicable Margin.  (a) Commencing on the Second Amendment Effective Date,
there shall be a surge in the Applicable Margin for LIBOR Rate Loans and Base
Rate Loans, which shall be as set forth below based on the ratio of the
Consolidated Total Indebtedness to the Gross Asset Value:

Pricing Level

Ratio

LIBOR Rate Loans

Base Rate Loans

Pricing Level 1

Less than 35%

2.00%

1.00%

Pricing Level 2

Equal to or greater than 35% but less than 45%

2.375%

1.375%

4

 

--------------------------------------------------------------------------------

 

Pricing Level 3

Equal to or greater than 45% but less than 55%

2.75%

1.75%

Pricing Level 4

Equal to or greater than 55% but less than 60%

3.00%

2.00%

Pricing Level 5

Equal to or greater than 60%

3.50%

2.50%

 

Notwithstanding the foregoing, provided that no Default or Event of Default has
occurred and is continuing and the Performance Hurdle has occurred, then the
Applicable Margin for LIBOR Rate Loans and Base Rate Loans thereafter accruing
shall revert to the pricing levels in effect prior to the Second Amendment
Effective Date and shall be as set forth below based on the ratio of the
Consolidated Total Indebtedness to the Gross Asset Value (provided that the
Applicable Margin shall not be adjusted until the later to occur of (x) five (5)
Business Days after the occurrence of the Performance Hurdle and (y) July 1,
2019):

Pricing Level

Ratio

LIBOR Rate Loans

Base Rate Loans

Pricing Level 1

Less than 35%

1.75%

0.75%

Pricing Level 2

Equal to or greater than 35% but less than 45%

2.00%

1.00%

Pricing Level 3

Equal to or greater than 45% but less than 55%

2.25%

1.25%

Pricing Level 4

Equal to or greater than 55% but less than 60%

2.50%

1.50%

Pricing Level 5

Equal to or greater than 60%

3.00%

2.00%

 

As of the Second Amendment Effective Date, the initial Applicable Margin shall
be at Pricing Level 3 as set forth in the first table above.  The Applicable
Margin shall not be adjusted based upon such ratio, if at all, until the first
day of the first month following the delivery by the Borrower to the Agent of
the Compliance Certificate after the end of a calendar quarter.  In the event
that the Borrower shall fail to deliver to the Agent a quarterly Compliance
Certificate on or before the date required by §7.4(c), then, without limiting
any other rights of the Agent and the Lenders under this Agreement, the
Applicable Margin shall be at Pricing Level 5 until such failure is cured within
any applicable cure period, or waived in writing by the Required Lenders, in
which event the Applicable Margin shall adjust, if necessary, on the first day
of the first month following receipt of such Compliance Certificate.  For the
avoidance of doubt, interest on Outstanding Loans shall be calculated and paid
at the Applicable Margin from the date of the last Interest Payment Date even if
such date precedes the Second Amendment Effective Date, and Borrower shall not
be liable for any Breakage Costs as a result of the application of such
Applicable Margin on the Second Amendment Effective Date.

5

 

--------------------------------------------------------------------------------

 

(b)

In the event that the Agent, REIT or the Borrower reasonably determines that any
financial statements previously delivered were incorrect or inaccurate
(regardless of whether this Agreement, the Original Credit Agreement or the
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (i) the Borrower shall as soon
as practicable deliver to the Agent the corrected financial statements for such
Applicable Period, (ii) the Applicable Margin shall be determined as if the
Pricing Level for such higher Applicable Margin were applicable for such
Applicable Period, and (iii) the Borrower shall within three (3) Business Days
of written demand thereof by the Agent pay to the Agent the accrued additional
amount owing as a result of such increased Applicable Margin for such Applicable
Period, which payment shall be applied by the Agent in accordance with this
Agreement.

Appraisal.  An MAI appraisal of the value of a parcel of Real Estate, determined
on an “as-is” value basis, performed by an independent appraiser selected by the
Agent, or at Agent’s option for purposes of determining Gross Asset Value, a
third party lender approved by Agent, who is not an employee of REIT, the
Borrower, any of their respective Subsidiaries, the Agent or a Lender, the form
and substance of such appraisal and the identity of the appraiser to be in
compliance with the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended, the rules and regulations adopted pursuant thereto and all
other regulatory laws and policies (both regulatory and internal) applicable to
the Lenders and otherwise acceptable to the Agent.

Borrowing Base Availability.  

(1)

For the period commencing on the Second Amendment Effective Date through and
including December 31, 2018, the sum of:

(a)

for Borrowing Base Properties and Borrowing Base Loans included in the
calculation of Borrowing Base Availability (excluding the Texas Ten Portfolio),
the lower of:

(i)(A) the sum of (1) the Borrowing Base Property Amount plus (2) the sum of the
Borrowing Base Mortgage Loan Amounts determined for each Borrowing Base Loan,
multiplied by (B) 0.60; and

(ii)the maximum principal amount of Loans and Letter of Credit Liabilities that
would not cause the Implied Debt Service Coverage Ratio (with the Net Operating
Income and Borrowing Base Loan Interest components of such ratio calculated with
respect to the applicable Borrowing Base Assets only) to be less than 1.50 to
1.00;

plus

(b)

until the first to occur of (i) the Texas Ten Revaluation Date and (ii) December
31, 2018, for the Texas Ten Real Estate the sum of $42,648,000.00, and if the
Texas Ten Revaluation Date occurs prior to December 31, 2018, thereafter under
this clause (1) through and including December 31, 2018 the Borrowing Base
Availability attributable to the Texas Ten Real Estate

6

 

--------------------------------------------------------------------------------

 

shall be determined in accordance with clause (1)(a) of this definition (without
giving effect to the parenthetical in clause (1)(a) therein).

(2)

For the period commencing January 1, 2019 and continuing thereafter, the sum of:

(a)

for Borrowing Base Properties included in the calculation of Borrowing Base
Availability that are SNFs and MOBs, the lower of:

(i)for each such Borrowing Base Property, (A) the lowest of the Appraised Value
of such Borrowing Base Property and the Borrowing Base Property Cost of such
Borrowing Base Property, multiplied by (B) 0.60; and the aggregate amount
pursuant to this clause (2)(a)(i) shall be the sum of such amounts determined
for each such Borrowing Base Property; and

(ii)the maximum principal amount of Loans and Letter of Credit Liabilities that
would not cause the Implied Debt Service Coverage Ratio (with the Net Operating
Income component of such ratio calculated with respect to SNFs and MOBs only) to
be less than 1.50 to 1.00;

plus

(b)

for Borrowing Base Properties included in the calculation of Borrowing Base
Availability that are not SNFs and MOBs, the lower of:

(i)for each such Borrowing Base Property, (A) the lower of the Appraised Value
of such Borrowing Base Property and the Borrowing Base Property Cost of each
such Borrowing Base Property, multiplied by (B) 0.50; and the aggregate amount
pursuant to this clause (2)(b)(i) shall be the sum of such amounts determined
for each such Borrowing Base Property, and

(ii)the maximum principal amount of Loans and Letter of Credit Liabilities that
would not cause the Implied Debt Service Coverage Ratio (with the Net Operating
Income component of such ratio calculated with respect to Borrowing Base
Properties that are not SNFs or MOBs only) to be less than 1.75 to 1.00;

plus

(c)

the aggregate Borrowing Base Mortgage Loan Amount as determined for each
Borrowing Base Loan multiplied by 0.35.

Notwithstanding the foregoing in this clause (2), if the Texas Ten Revaluation
Date shall not have occurred on or before December 31, 2018, the Borrowing Base
Availability attributable to the Texas Ten Real Estate shall be zero.

Borrowing Base Value.  For each Borrowing Base Property, the lower of the
Appraised Value of such Borrowing Base Property and the Borrowing Base Property
Cost of each such Borrowing Base Property, and the Borrowing Base Value for all

7

 

--------------------------------------------------------------------------------

 

Borrowing Base Properties shall be the aggregate of the amount determined as
provided above for each Borrowing Base Property.  The Texas Ten Real Estate
shall not be included in the determination of Borrowing Base Value unless the
Texas Ten Revaluation Date has occurred on or before December 31, 2018.

EBITDA.  With respect to REIT and its Subsidiaries for any period (without
duplication):  (a) Net Income (or Loss) on a Consolidated basis, in accordance
with GAAP, exclusive of the following (but only to the extent included in
determination of such Net Income (Loss)):  (i) depreciation and amortization
expense; (ii) Interest Expense; (iii) income tax expense; (iv) Acquisition
Closing Costs and extraordinary or non-recurring gains and losses (including,
without limitation, gains and losses on the sale of assets or forgiveness of
debt) and income and expense allocated to minority owners; (v) other non-cash
items to the extent not actually paid as a cash expense; and (vi) non-cash gains
and losses on hedging transactions and changes in fair value of hedging
instruments; plus (b) such Person’s pro rata share of EBITDA of its
Unconsolidated Affiliates as provided below.  With respect to Unconsolidated
Affiliates and Subsidiaries of Borrower that are not Wholly Owned Subsidiaries,
EBITDA attributable to such entities shall be excluded but EBITDA shall include
a Person’s Equity Percentage of Net Income (or Loss) from such Unconsolidated
Affiliates or such Subsidiary of Borrower that is not a Wholly Owned Subsidiary
plus its Equity Percentage of (i) depreciation and amortization expense; (ii)
Interest Expense; (iii) income tax expense; (iv) Acquisition Closing Costs and
extraordinary or non-recurring gains and losses (including, without limitation,
gains and losses on the sale of assets or forgiveness of debt) and income and
expense allocated to minority owners; (v) other non-cash items to the extent not
actually paid as a cash expense; and (vi) non-cash gains and losses on hedging
transactions and changes in fair value of hedging instruments.  Notwithstanding
the foregoing, (x) solely for the purposes of determining EBITDA for the
calendar quarter ending September 30, 2018, EBITDA may be adjusted one-time to
add back $2,045,772.70 for non-recurring transaction costs for a deal not
consummated, and for the avoidance of doubt, such adjustment shall not be
carried forward or annualized in any subsequent determination of EBITDA, and (y)
for the purposes of calculating EBITDA Net Income shall not include (1) any rent
or other amounts due under Leases with respect to Borrowing Base Properties or
other Real Estate or amounts payable under Borrowing Base Loans or other
Mortgage Note Receivables until actually received by Borrower or its applicable
Subsidiary, or (2) any payment of the deferred rent or reserves relating to the
Fundamental Rent Deferment or interest payable with respect thereto.

Gross Asset Value.  On a Consolidated basis for REIT and its Subsidiaries, the
sum of (without duplication with respect to any Real Estate):

(a)the undepreciated book value determined in accordance with GAAP of:

(i)the Borrowing Base Properties included in the calculation of the Borrowing
Base Availability (but excluding the Texas Ten Real Estate unless the Texas Ten
Revaluation Date has occurred by December 31, 2018); plus

(ii)Stabilized Properties of Borrower and its Subsidiaries not included in the
calculation of the Borrowing Base Availability; plus

8

 

--------------------------------------------------------------------------------

 

(iii)all Development Properties owned by Borrower and its Subsidiaries; plus

(iv)all Land Assets of Borrower and its Subsidiaries; plus

(b)the lesser of (i) the purchase price and (ii) outstanding principal balance
of all Mortgage Note Receivables of Borrower and its Subsidiaries, plus

(c)the aggregate amount of all Unrestricted Cash and Cash Equivalents of REIT
and its Subsidiaries as of the date of determination, plus

 

(d)

with respect to the Texas Ten Real Estate:

(i)until the first to occur of (A) December 31, 2018 and (B) the Texas Ten
Revaluation Date, the sum of $71,080,000.00;

(ii)if the Texas Ten Revaluation Date has not occurred by December 31, 2018, the
Appraised Value of the Texas Ten Real Estate as most recently determined
hereunder; and

(iii)if the Texas Ten Revaluation Date has occurred by December 31, 2018, the
Texas Ten Real Estate shall be included in clause (a)(i) of this definition,
plus

 

(e)

the Appraised Value as most recently determined hereunder of the Borrower’s
interest in the Lakeway Asset, plus

 

(f)

the undepreciated book value determined in accordance with GAAP of other assets
of REIT and its Subsidiaries approved by the Agent to be included in the
calculation of Gross Asset Value.

Gross Asset Value will be adjusted, as appropriate, for acquisitions,
dispositions and other changes to the portfolio during the calendar quarter most
recently ended prior to a date of determination.  Additionally, without limiting
or affecting any other provision hereof, Gross Asset Value shall not include any
income or value associated with Real Estate which is not operated or intended to
be operated principally as a Medical Property.  All income, expense and value
associated with assets included in Gross Asset Value disposed of during the
calendar quarter period most recently ended prior to a date of determination
will be eliminated from calculations.  Gross Asset Value will be adjusted to
include an amount equal to REIT’s or any of its Subsidiaries’ pro rata share
(based upon the greater of such Person’s Equity Percentage in such
Unconsolidated Affiliate or such Subsidiary that is not a Wholly Owned
Subsidiary, or such Person’s interest as a tenant in common or such Person’s pro
rata liability for the Indebtedness of such Unconsolidated Affiliate or such
Subsidiary that is not a Wholly Owned Subsidiary) of the Gross Asset Value
attributable to any of the items listed above in this definition owned by such
Unconsolidated Affiliate or such Subsidiary that is not a Wholly Owned
Subsidiary.

Implied Debt Service Coverage Ratio.  For the period from the Second Amendment
Effective Date through and including December 31, 2018, the Implied Debt

9

 

--------------------------------------------------------------------------------

 

Service Coverage Ratio shall be the ratio of (a) the sum of (i) Adjusted Net
Operating Income from the Borrowing Base Properties included in the calculation
of Borrowing Base Availability plus (ii) Borrowing Base Loan Interest from the
Borrowing Base Loans included in the calculation of Borrowing Base Availability,
divided by (b) the Implied Debt Service Coverage Amount.  For the period
commencing on January 1, 2019 and continuing thereafter, the Implied Debt
Service Coverage Ratio shall be the ratio of (x) Adjusted Net Operating Income
from the Borrowing Base Properties included in the calculation of Borrowing Base
Availability, divided by (y) the Implied Debt Service Coverage Amount.

Net Operating Income.  For any Real Estate and for a given period, an amount
equal to the sum of (a) the rents, common area reimbursements and other income
for such Real Estate for such period received in the ordinary course of business
from tenants in occupancy paying rent (excluding any reserve amounts received by
a Person from tenants in accordance with the terms of their Leases, pre-paid
rents and revenues, security deposits except to the extent applied in
satisfaction of tenants’ obligations for rent, and any non-recurring fees,
charges or amounts) minus (b) all expenses paid or accrued and related to the
ownership, operation or maintenance of such Real Estate for such period,
including, but not limited to, taxes, assessments and the like, insurance,
utilities, payroll costs, maintenance, repair and landscaping expenses,
marketing expenses, and general and administrative expenses (including an
appropriate allocation for legal, accounting, advertising, marketing and other
expenses incurred in connection with such Real Estate, but specifically
excluding general overhead expenses of REIT and its Subsidiaries, any property
management fees, in each case, in connection with such Real Estate), minus (c)
excluding Real Estate which is encumbered by a Borrowing Base Loan, the greater
of (i) actual property management expenses of such Real Estate, and (ii) an
amount equal to three percent (3%) of the gross revenues from such Real Estate,
minus (d) all rents, common area reimbursements and other income for such Real
Estate received from tenants in default of payment or other material obligations
under their lease (provided that the failure of the Fundamental Tenant alone to
pay the deferred rent and replacement reserves relating to the Fundamental Rent
Deferment and interest payable with respect thereto shall not be deemed for the
purpose of this clause (d) to disqualify the other rents received from the
Fundamental Tenant from inclusion in Net Operating Income so long as the
Fundamental Tenant is not in default of any other payment or other material
obligations under the Fundamental Master Lease and so long as the Fundamental
Landlords do not otherwise declare a default under the Fundamental Lease or
otherwise exercise any rights or remedies thereunder with respect to such
deferred rent, reserves and interest or otherwise), or with respect to leases as
to which the tenant or any guarantor thereunder is subject to any Insolvency
Event; provided, however, that straight line leveling adjustments required under
GAAP and amortization of deferred market rent into income pursuant to ASC 805
shall be excluded from the calculation of Net Operating Income.  For the
purposes of determining the Implied Debt Service Coverage Ratio, except as
provided below, Net Operating Income from the Borrowing Base Properties shall be
calculated on a rolling quarterly annualized basis (that is, if such Real Estate
has been owned only for one (1) full quarter, by multiplying the result for the
current quarter times four (4), if such Real Estate has been owned only for two
(2) full quarters, by multiplying the results for the prior two (2) quarters by
two (2); or if such Real Estate has been owned for three (3) full quarters, by
multiplying the results for the previous three (3) quarters by 4/3), and the
first quarter in the calculation shall be the first full quarter of

10

 

--------------------------------------------------------------------------------

 

ownership; provided, further, that any payment received with respect to the
Texas Ten Portfolio (except as a result of the satisfaction of the conditions to
the occurrence of the Texas Ten Revaluation Date on or before December 31, 2018)
shall not be annualized but shall only be included in an amount actually
received.  Notwithstanding the foregoing and for the avoidance of doubt, (x) no
rents or other amounts received with respect to the Texas Ten Real Estate shall
be included in Net Operating Income unless the Texas Ten Revaluation Date has
occurred on or before December 31, 2018, and (y) no payment of deferred rent or
reserves relating to the Fundamental Rent Deferment or interest payable with
respect thereto shall be included in Net Operating Income.  In the instance that
the Borrower or a Subsidiary Guarantor has not owned a Borrowing Base Property
for at least one (1) quarter, the historic Net Operating Income shall be
used.  To the extent that the historic Net Operating Income is not available for
any reason, Borrower may prepare a pro forma of Net Operating Income to be used
for one (1) quarter until actual results for such quarter are available, such
proforma to be approved by Agent.”

(c)By deleting in its entirety §2.9 of the Credit Agreement, and inserting in
lieu thereof the following:

“§2.9 Use of Proceeds.  The Borrower will use the proceeds of the Loans (a) from
and after the occurrence of all of the items described in clauses (a) through
and including (f) of the definition of Performance Hurdle, solely for (i)
repayment of Indebtedness, (ii) acquisitions of fee simple ownership of Real
Estate or Real Estate subject to a Ground Lease or Mortgage Note Receivables,
and (iii) general corporate and working capital purposes, and (b) until the
occurrence of all of the items described in clauses (a) through and including
(f) of the definition of Performance Hurdle, solely for (i) the uses and in the
amounts described in Schedule 2.9 hereto (which may be to reimburse Borrower or
its Subsidiaries for costs previously paid towards such uses), and (ii) upon the
approval by the Agent and the Borrowing Base Majority Lenders of the addition of
a new Borrowing Base Asset that is included in the calculation of Borrowing Base
Availability, an initial advance to acquire such Borrowing Base Asset (provided
that any advance for the Andersonville Facility shall be limited as set forth in
Schedule 2.9), subject to the terms and conditions of this Agreement, and except
as provided above in this sentence or with respect to refinancing of Swing Loans
made for a purpose permitted under this §2.9 there shall be no additional
advances of proceeds of the Loans without the approval of the Required
Lenders.  The Borrower shall identify and certify in each Loan Request the
purposes shown on Schedule 2.9 for which such proceeds shall be used and the
aggregate amount of each permitted use that has been used (including the
requested advance) and the amount remaining.”

(d)By deleting the word “and” appearing at the end of §2.11(d)(iv) of the Credit
Agreement, by deleting the period appearing at the end of §2.11(d)(v) of the
Credit Agreement and inserting in lieu thereof “; and”, and by inserting the
following as §2.11(d)(vi) of the Credit Agreement:

“(vi)

Beneficial Ownership Certification.  If requested by the Agent or any Lender,
Borrower shall have delivered, at least five (5) Business Days prior to the
Commitment Increase Date, to the Agent (and any such Lender) a completed and
executed Beneficial Ownership Certification.”

11

 

--------------------------------------------------------------------------------

 

(e)By inserting the following as §2.12(f) of the Credit Agreement:

“(f)

Beneficial Ownership Certification.  If requested by the Agent or any Lender,
Borrower shall have delivered, at least five (5) Business Days prior to the
Revolving Credit Maturity Date (as determined without regard to such extension),
to the Agent (and any such Lender) a completed and executed Beneficial Ownership
Certification.”

(f)By deleting in its entirety §5.2(b) of the Credit Agreement, and inserting in
lieu thereof the following:

“(b) The Agent may obtain new Appraisals or an update to existing Appraisals
with respect to the Borrowing Base Properties and if the Texas Ten Revaluation
Date has not occurred on or before December 31, 2018, the Texas Ten Real Estate,
or any of them, as the Agent shall determine (i) at any time that the regulatory
requirements of any Lender generally applicable to real estate loans of the
category made under this Agreement as reasonably interpreted by such Lender
shall require more frequent Appraisals, (ii) with respect to the Texas Ten Real
Estate at any time after December 31, 2018, (iii) at any time following an Event
of Default, or (iv) if the Agent reasonably believes that there has been a
material adverse change or deterioration with respect to any Borrowing Base
Property or the Texas Ten Real Estate, including, without limitation, as a
result of any change in any Lease or Operator’s Agreement relating to a
Borrowing Base Asset affecting the Borrower or any Subsidiary or a material
change in the market in which any Borrowing Base Property is located.  The
expense of such Appraisals and/or updates performed pursuant to this §5.2(b)
shall be borne by the Borrower and payable to the Agent within ten (10) days of
demand; provided the Borrower shall not be obligated to pay for an Appraisal of
a Borrowing Base Property obtained pursuant to this §5.2(b) more often than once
in any period of twelve (12) months if no Event of Default exists.”

(g)By deleting the word “and” appearing at the end of §5.4(e) of the Credit
Agreement, deleting the period appearing at the end of §5.4(f) of the Credit
Agreement and inserting in lieu thereof “; and”, and by inserting the following
as §5.4(g) of the Credit Agreement:

“(g) the Required Lenders shall have consented in writing to the release of such
Borrowing Base Asset, which consent may be withheld in their sole and absolute
discretion.  Notwithstanding the terms of this §5.4(g), the Required Lenders
consent to the release of the Lakeway Loan as a Borrowing Base Loan and the
pledge of the Equity Interests in MRT of Lakeway TX-ACH, LLC in connection with
the full payment and satisfaction of the Lakeway Loan provided that the Borrower
shall pay to the Agent for the account of the Lenders a release price, which
shall be applied to reduce the outstanding principal balance of the Loans as
provided in §3.4, in an amount equal to the greater of (i) $69,804,889.56 and
(ii) the Net Proceeds received by the Borrower or any of its Subsidiaries in
connection with the payoff of the Lakeway Loan.”

(h)By deleting in its entirety §7.4(k) of the Credit Agreement, and inserting in
lieu thereof the following:

“(k) for so long as the Texas Ten Portfolio and the Real Estate subject to the
Fundamental Master Lease are Borrowing Base Properties, (i) within ten (10) days

12

 

--------------------------------------------------------------------------------

 

following the end of each calendar month, (a) a rent collection report with
respect to the Fundamental Master Lease and the Texas Ten Real Estate and a
status report on the completion of improvements to the Borrowing Base Property
located in Las Vegas, Nevada commonly known as “Mountain’s Edge Hospital”,
together with the anticipated date for completion of such improvements, and
issuance of a final certificate of occupancy, and (b) a status report on the
resolution of the Texas Ten Portfolio, including without limitation a summary of
discussions to sell the Texas Ten Real Estate or to find a replacement tenant,
and (ii) within five (5) days of the occurrence thereof, copies of any letters
of intent, commitment letters, contracts or other agreements relating to the
sale or re-tenanting of the Texas Ten Real Estate;”

(i)By deleting the word “and” appearing at the end of §7.4(m) of the Credit
Agreement, by renumbering §7.4(n) of the Credit Agreement as §7.4(o) of the
Credit Agreement, and by inserting the following as §7.4(n) of the Credit
Agreement:

“(n)

Without limiting the terms of §2.11 and §2.12, a completed and executed
Beneficial Ownership Certification if requested by the Agent or any Lender at
any time Agent or such Lender determines that it is required by law to obtain
such certification; and”

(j)By deleting in its entirety §7.5(g) of the Credit Agreement, and inserting in
lieu thereof the following:

“(g)

Notices of Default Under Leases.  The Borrower will give notice to the Agent in
writing within five (5) Business Days after (i) the Borrower or any Guarantor
(A) receives notice from a tenant under a Lease of a Borrowing Base Asset of a
default by the landlord under such Lease, or (B) delivers a notice to any Major
Tenant under a Lease of a Borrowing Base Asset of a default by such tenant under
its Lease, or (ii) the occurrence of any failure by a Major Tenant to pay rent
or other monetary obligations within five (5) Business Days of when due or to
perform any other material covenant (without regard to any notice and cure or
grace period).”

(k)By deleting in its entirety §7.20(a)(vi) of the Credit Agreement, and
inserting in lieu thereof the following:

“(vi)

no tenant or group of Affiliates thereof which leases ninety percent (90%) or
more of the Net Rentable Area of such Real Estate (A) is in default of base rent
or other material payment obligations under its respective Lease for more than
seventy-five (75) days beyond the date upon which such payment obligations were
due (provided that the failure of the Fundamental Tenant alone to pay the
deferred rent and replacement reserves relating to the Fundamental Rent
Deferment and interest payable with respect thereto shall not be deemed for the
purpose of this clause (vi) to make such Borrowing Base Property ineligible for
inclusion in the calculation of Borrowing Base Availability so long as the
Fundamental Tenant is not in default of payment of base rent or other material
payment obligations under the Fundamental Master Lease and so long as the
Fundamental Landlords do not otherwise declare a default under the Fundamental
Lease or otherwise exercise any rights or remedies thereunder with respect to
such deferred rent, reserves and interest or otherwise), or (B) is subject to
any bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution, liquidation or

13

 

--------------------------------------------------------------------------------

 

similar debtor relief proceeding; provided that notwithstanding the foregoing,
the Texas Ten Real Estate shall not be deemed ineligible as a Borrowing Base
Asset pursuant to this clause (vi) unless the Texas Ten Revaluation Date has not
occurred on or prior to December 31, 2018, and if the Texas Ten Revaluation Date
has occurred on or before December 31, 2018, the provisions of this clause (vi)
shall thereafter apply without regard to the proviso herein;”

(l)By deleting the word “and” appearing at the end of §7.20(ix)(J) of the Credit
Agreement, deleting the period appearing at the end of §7.20(a)(x) of the Credit
Agreement and inserting in lieu thereof “; and”, and by inserting the following
as §7.20(xi):

“(xi) For the avoidance of doubt, if the Texas Ten Revaluation Date has not
occurred on or before December 31, 2018, the Texas Ten Portfolio shall be
immediately excluded as a Borrowing Base Asset.”

(m)By deleting in its entirety §7.21 of the Credit Agreement, and inserting in
lieu thereof the following:

“§7.21

Operators’ Agreements.  Borrower and each Guarantor shall, (a) promptly perform
and/or observe all of the material covenants and agreements required to be
performed and observed by it under each Operators’ Agreement to which it is a
party, and do all things necessary to preserve and to keep unimpaired its rights
thereunder, (b) promptly notify Agent in writing of the giving of any notice of
any default by any party under any Operators’ Agreement, (c) notify the Agent
within five (5) Business Days after the occurrence of any failure by a Major
Tenant to pay rent or other monetary obligation within five (5) Business Days of
the date when due or to perform any other material covenant (without regard to
any notice and cure or grace period), and (d) promptly enforce the performance
and observance of all of the material covenants and agreements required to be
performed and/or observed by the other party under each Operators’ Agreement to
which it is a party in a commercially reasonable manner.  None of the Borrower
or the Guarantors shall without Agent’s prior written reasonable consent:  (w)
enter into, surrender or terminate any Operators’ Agreement to which it is a
party, (x) increase or consent to the increase of the amount of any charges or
fees under any Operators’ Agreement to which it is a party; (y) transfer, assign
or encumber any Operators’ Agreement except to Agent pursuant to the Loan
Documents; or (z) otherwise modify, change, supplement, alter or amend, or waive
or release any of its rights and remedies under any Operators’ Agreement to
which it is a party in any material respect.  Prior to the occurrence of the
Release of Security Date the Agent may pursuant to this §7.21 condition any
approval of a new Operator engaged by the Borrower or a Subsidiary Guarantor or
a new Operators’ Agreement that is a Management Agreement with respect to a
Borrowing Base Property upon the execution and delivery to the Agent of a
Subordination of Management Agreement.”

(n)By inserting the following to the end of (and as a part of) §8.1 of the
Credit Agreement:

“Notwithstanding the foregoing, the Borrower shall not, and shall not permit any
Guarantor or their respective Subsidiaries to, create, incur, assume, guarantee
or become liable, contingently or otherwise, with respect to any Indebtedness
described in Sections

14

 

--------------------------------------------------------------------------------

 

8.1(b), (g), (h) or (i) commencing on the Second Amendment Effective Date and
continuing thereafter without the prior written approval of Required Lenders;
provided that without the approval of the Required Lenders MRT of Lakeway
TX-ACH, LLC may incur the Lakeway Refinance Indebtedness provided that
simultaneously therewith the Agent receives the release price contemplated by
§5.4(g) as a principal prepayment of the Loans.”

(o)By deleting in its entirety §8.7 of the Credit Agreement and inserting in
lieu thereof the following:

“§8.7

Distributions.

 

(a)

The Borrower shall not pay any Distribution to the partners, members or other
owners of the Borrower, and General Partner and REIT shall not pay any
Distribution to their partners, members or other owners, to the extent that the
aggregate amount of such Distributions paid, when added to the aggregate amount
of all other Distributions paid in any period of four (4) consecutive calendar
quarters, exceeds ninety-five percent (95%) of such Person’s Funds from
Operations for such period (provided that the period of measurement shall
commence January 1, 2017 and such test in this §8.7(a) shall be tested by
annualizing the results from such quarter until four (4) consecutive calendar
quarters thereafter have elapsed); provided that the limitations contained in
this §8.7(a) shall not preclude Distributions in an amount equal to the minimum
distributions required under the Code to maintain the REIT Status of REIT, as
evidenced by a certification of the principal financial or accounting officer of
REIT containing calculations in detail reasonably satisfactory in form and
substance to the Agent.  The Borrower and the REIT shall maintain their current
quarterly dividend schedule as in effect as of the Second Amendment Effective
Date.  The Borrower and the REIT shall not declare or pay any Distributions
relating to the fourth (4) calendar quarter of 2018 prior to January 31, 2019,
which Distribution shall in any events be subject to the other terms of this
§8.7.

 

(b)

If a Default or Event of Default shall have occurred and be continuing, the
Borrower, General Partner and REIT shall make no Distributions to their
respective partners, members or other owners, other than Distributions in an
amount equal to the minimum distributions required under the Code to maintain
the REIT Status of the REIT, as evidenced by a certification of the principal
financial or accounting officer of the REIT containing calculations in detail
reasonably satisfactory in form and substance to the Agent.

 

(c)

Notwithstanding the foregoing, at any time when an Event of Default under
§§12.1(a) or 12.1(b) shall have occurred, an Event of Default under §§12.1(g),
12.1(h) or 12.1(i) shall have occurred, or the maturity of the Obligations has
been accelerated, or a Default or Event of Default has occurred as a result, in
whole or in part, of the failure of the Texas Ten Revaluation Date to occur on
or before December 31, 2018, neither the Borrower, General Partner nor REIT
shall make any Distributions whatsoever, directly or indirectly.”

15

 

--------------------------------------------------------------------------------

 

(p)By deleting in its entirety §9.6 of the Credit Agreement, and inserting in
lieu thereof the following:

 

“§9.6

Aggregate Occupancy Rate.  The Borrower will not at any time permit the
Aggregate Occupancy Rate for the Borrowing Base Properties (excluding Borrowing
Base Properties that are Newly-Built Properties) to be less than eighty-five
percent (85%).  Notwithstanding the foregoing, the covenant in this §9.6 shall
not be applicable on or before March 31, 2019 (but for the avoidance of doubt
shall be applicable April 1, 2019 and thereafter).”

(q)By deleting in its entirety §9.10(a) of the Credit Agreement and inserting in
lieu thereof the following:

 

“(a)

Adjusted Net Operating Income from a Lease or Leases to any single tenant or any
group of Affiliates thereof shall not account for more than twenty-five percent
(25%) (or with respect to the aggregate Adjusted Net Operating Income by the
tenants described in the definition of Texas Ten Portfolio and their Affiliates,
thirty-five percent (35%)) of Adjusted Net Operating Income from the Borrowing
Base Properties (the “Single Tenant Limitation”); provided that a failure to
satisfy the requirements of this §9.10(a) shall not result in any Real Estate
not being included as a Borrowing Base Property, but any such rent and other
payments accounting for more than the Single Tenant Limitation shall be excluded
for purposes of calculating Adjusted Net Operating Income and Borrowing Base
Availability.  Notwithstanding the foregoing, the covenant in this §9.10(a)
shall not be applicable on or before March 31, 2019 (but for the avoidance of
doubt shall be applicable April 1, 2019 and thereafter), provided that prior to
Borrower demonstrating to Agent compliance with this §9.10(a) on or after April
1, 2019 through the delivery of a Compliance Certificate, except with respect to
the Andersonville Facility, neither Borrower nor any Guarantor shall enter into
a Lease or add, replace, substitute or change (or permit the addition,
replacement, substitution or change of, directly or by assignment) any tenant
under a Lease at a Borrowing Base Property without the prior written consent of
the Required Lenders.”

(r)By inserting Schedule 2.9 attached to this Amendment as Schedule 2.9 to the
Credit Agreement;

Letters of Credit

.  Notwithstanding anything in the Credit Agreement (including without
limitation §2.10 thereof) to the contrary, the Borrower shall not have the right
to request, and the Issuing Lender shall have no obligation to issue, any Letter
of Credit.

Consents of Lenders

.  The Agent and the Required Lenders consent to the following actions taken by
Borrower or a Subsidiary Guarantor with respect to the tenant under the Lease
for the Texas Ten Portfolio and Fundamental Tenant under the Fundamental Master
Lease:  (a) with respect to the Texas Ten Portfolio, paying real estate property
taxes due in June, 2018 on behalf of such tenant, and taking back a promissory
note as evidence of the obligation to repay such advance, the application of the
security deposit held under such Lease to rent due for May, 2018 and June 2018,
and the non-enforcement of the Lease as a result of defaults by the tenant
thereunder, including nonpayment of property taxes and rent; and (b) with
respect to the

16

 

--------------------------------------------------------------------------------

 

Fundamental Master Lease, the acceptance of late or partial payments of rent for
the period of March 20, 2018 through September 20, 2018 and the non-enforcement
of the Fundamental Master Lease as a result of such nonperformance by the tenant
thereunder.  The Agent and the Required Lenders also consent to the Fundamental
Rent Deferment and the Agent consents to the Fundamental Master Lease
Amendment.  In addition, the Required Lenders consent to Borrower and REIT
making their Distributions with respect to the second (2nd) calendar quarter of
2018.  The foregoing consents shall not constitute the alteration, annulment,
modification, waiver or amendment of any provision, condition or covenant in the
Loan Documents, all of which shall be strictly complied with in accordance with
their terms, including without limitation the provisions of §7.13 and §7.21 of
the Credit Agreement which, among other things, require consent for any
amendment, supplement, modification, concession or waiver of any obligation of
any Major Tenant under any Lease at a Borrowing Base Property or Operators’
Agreement and the obligation to promptly enforce the performance and observance
of all material covenants under each Operators’ Agreement to which is a party in
a commercially reasonably manner.

References to Loan Documents

.  All references in the Loan Documents to the Credit Agreement shall be deemed
a reference to the Credit Agreement as modified and amended herein.

Consent of Borrower and the Guarantors

.  By execution of this Amendment, Borrower and the Guarantors hereby expressly
consent to the modifications and amendments relating to the Credit Agreement as
set forth herein and any other agreements executed contemporaneously herewith,
and Borrower and Guarantors hereby acknowledge, represent and agree that the
Credit Agreement, as modified and amended herein, and the other Loan Documents
(including without limitation the Guaranty) remain in full force and effect and
constitute the valid and legally binding obligation of Borrower and Guarantors,
respectively, enforceable against such Persons in accordance with their
respective terms, and that the Guaranty extends to and applies to the foregoing
documents as modified and amended.

Representations

.  Borrower and Guarantors represent and warrant to Agent and the Lenders as
follows:

Authorization

.  The execution, delivery and performance of this Amendment and any other
documents executed in connection herewith and the transactions contemplated
hereby and thereby (i) are within the authority of Borrower and Guarantors,
(ii) have been duly authorized by all necessary proceedings on the part of such
Persons, (iii) do not and will not conflict with or result in any breach or
contravention of any provision of law, statute, rule or regulation to which any
of such Persons is subject or any judgment, order, writ, injunction, license or
permit applicable to such Persons, (iv) do not and will not conflict with or
constitute a default (whether with the passage of time or the giving of notice,
or both) under any provision of the partnership agreement or certificate,
certificate of formation, operating agreement, articles of incorporation or
other charter documents or bylaws of, or any mortgage, indenture, agreement,
contract or other instrument binding upon, any of such Persons or any of its
properties or to which any of such Persons is subject, and (v) do not and will
not result in or require the imposition of any lien or other encumbrance on any
of the properties, assets or rights of such Persons, other than the liens and
encumbrances created by the Loan Documents.

Enforceability

.  This Amendment and any other documents executed in connection herewith are
the valid and legally binding obligations of Borrower and Guarantors

17

 

--------------------------------------------------------------------------------

 

enforceable in accordance with the respective terms and provisions hereof and
thereof, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and the effect of general principles of equity.

Approvals

.  The execution, delivery and performance of this Amendment and any other
documents executed in connection herewith and the transactions contemplated
hereby and thereby do not require the approval or consent of or approval of any
Person or the authorization, consent, approval of or any license or permit
issued by, or any filing or registration with, or the giving of any notice to,
any court, department, board, commission or other governmental agency or
authority other than those already obtained.

Reaffirmation

.  After giving effect to this Amendment, each and every representation and
warranty made by the Borrower, the Guarantors and their respective Subsidiaries
in the Loan Documents or otherwise made by or on behalf of such Persons in
connection therewith are true and correct in all material respects (subject to
§1.2(m) of the Credit Agreement) as of the date hereof except for
representations or warranties that expressly relate to an earlier date.

Leases

.  Each of the Leases relating to each Borrowing Base Property included in the
calculation of Borrowing Base Availability is in full force and effect in
accordance with its respective terms without (except with respect to the
existing Lease relating to the Texas Ten Portfolio) any payment default or any
other material default thereunder (without regard to any grace or notice and
cure period), nor are there any defenses, counterclaims, offsets, concessions or
rebates available to a tenant thereunder, and neither the Borrower nor any
Guarantor has given or made any notice of any payment or other material default,
or any claim, with respect to any of the Leases, and to the best of the
knowledge and belief of the Borrower, there is no basis for any such claim or
notice of default by any tenant.  Borrower and Guarantors have delivered to
Agent copies of all notices of default delivered to any Major Tenant or Operator
under a Lease or Operators’ Agreement, as applicable, with respect to a
Borrowing Base Asset.  Except as described in Paragraph 4(a) and (b) above,
there have been no amendments, modifications, concessions or waivers (whether
written or oral) of any Lease relating to a Borrowing Base Property included in
the calculation of Borrowing Base Availability or Operators’ Agreement which
have not been delivered to and approved by Agent.

No Default

.  No Default or Event of Default has occurred and is continuing or will arise
or occur after the execution and delivery of this Amendment and any other
documents executed in connection herewith.

Waiver of Claims

.  Borrower and Guarantors acknowledge, represent and agree that Borrower and
Guarantors as of the date hereof have no defenses, setoffs, claims,
counterclaims or causes of action of any kind or nature whatsoever with respect
to the Loan Documents, the administration or funding of the Loans or with
respect to any acts or omissions of Agent or any of the Lenders, or any past or
present directors, officers, agents or employees of Agent or any of the Lenders,
and each of Borrower and Guarantors does hereby expressly waive, release and
relinquish any and all such defenses, setoffs, claims, counterclaims and causes
of action, if any.

18

 

--------------------------------------------------------------------------------

 

Ratification

.  Except as hereinabove set forth or in any other document previously executed
or executed in connection herewith, all terms, covenants and provisions of the
Credit Agreement and the other Loan Documents remain unaltered and in full force
and effect, and the parties hereto do hereby expressly ratify and confirm the
Credit Agreement and the other Loan Documents.  Nothing in this Amendment or the
other documents executed in connection herewith shall be deemed or construed to
constitute, and there has not otherwise occurred, a novation, cancellation,
satisfaction, release, extinguishment or substitution of the indebtedness
evidenced by the Notes or the other obligations of Borrower and Guarantors under
the Loan Documents (including without limitation the Guaranty).  By execution of
this Amendment, Borrower and Guarantors hereby acknowledge and agree that Agent
and the Lenders have made no agreement, and are in no way obligated, to grant
any future extension, waiver, indulgence or consent.

Counterparts

.  This Amendment may be executed in any number of counterparts which shall
together constitute but one and the same agreement.

Miscellaneous

.  THIS AMENDMENT SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION
5-1401, BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.  This Amendment shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective permitted successors, successors-in-title and assigns as provided in
the Credit Agreement.

Effective Date

.  The effectiveness of this Amendment is subject to receipt by the Agent of
each of the following, each in form and substance reasonably satisfactory to the
Agent:

(a)A counterpart of this Amendment duly executed by the Borrower, Guarantors,
the Required Lenders and Agent;

(b)An updated Borrowing Base Certificate and Compliance Certificate (giving
effect to the amendments set forth in this Amendment);

(c)the delivery to Agent of an opinion of counsel to the Borrower and the
Guarantors addressed to the Agent and the Lenders covering such matters as the
Agent may reasonably request;

(d)Borrower shall have paid to Agent for the account of each Lender executing
this Amendment in immediately available funds a fee in the amount equal to
10 basis points multiplied by the Commitment of such Lender;

(e)the delivery to Agent of the executed Fundamental Master Lease Amendment
evidencing the Fundamental Rent Deferment, such agreement to be in form and
substance satisfactory to Agent;

(f)the pledge by MRT of Boise ID-IPH, LLC to Agent of a first-priority perfected
security interest in the Haven Construction Loan, the execution by MRT of Boise
ID-IPH, LLC of a Joinder Agreement, and the execution and delivery to the Agent
of all other documents that would be required if the Haven Construction Loan was
to be included as a Borrowing Base Loan, all pursuant to agreements satisfactory
to the Agent.  For the avoidance of doubt, the Haven Construction Loan shall
constitute additional Collateral but shall not be a Borrowing Base Loan;

19

 

--------------------------------------------------------------------------------

 

(g)Such other amendments, certificates, documents, instruments, title
endorsements, agreements, resolutions and opinions as the Agent may reasonably
request; and

(h)The Borrower shall have paid the reasonable out-of-pocket fees and expenses
of Agent in connection with this Amendment and the transactions contemplated
hereby.

No Impairment

.  Except as otherwise expressly provided herein, nothing herein contained shall
in any way (a) impair or affect the validity and priority of the lien of the
Security Documents (as defined in the Credit Agreement); (b) alter, waive, annul
or affect any provision, condition or covenant in the Loan Documents; or
(c) affect or impair any rights, powers or remedies under the Loan
Documents.  No course of dealing, forbearance, delay, omission or inaction by
the Agent or the Lenders in the exercise of their rights and remedies, and no
continuing performance by the Agent, the Lenders, the Borrower or the Guarantors
under the Loan Documents: (x) shall constitute (i) a waiver, modification or an
alteration of the terms, conditions, or covenants of any Loan Document, all of
which remain in full force and effect; or (ii) a waiver, release, or limitation
upon the Agent’s or the Lenders’ exercise of any of their rights and remedies
thereunder or which may otherwise be available at law or in equity, or otherwise
be prejudicial thereto, all of which rights and remedies are hereby expressly
reserved; or (y) shall relieve or release the Borrower or any Guarantor in any
way from any of their respective covenants, agreements, duties, or obligations
under the Loan Documents.  It is the intent of the parties hereto that all the
terms and provisions of the Loan Documents shall continue in full force and
effect, except as modified by this Amendment and the other documents executed
and delivered herewith.  Nothing in this Amendment shall be deemed or construed
to constitute, and there has not otherwise occurred, a novation, cancellation,
satisfaction, release, extinguishment or substitution of the indebtedness
evidenced by the Notes or the other obligations of Borrower or Guarantors under
the Loan Documents.

Amendment as Loan Document

.  This Amendment shall constitute a Loan Document.

Final Agreement

.  THIS AMENDMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

[CONTINUED ON NEXT PAGE]

 

20

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, acting by and through their respective
duly authorized officers and/or other representatives, have duly executed this
Amendment, under seal, as of the day and year first above written.

BORROWER:

MEDEQUITIES REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership

 

By:

MedEquities OP GP, LLC, a Delaware limited liability company,
its general partner

By: /s/ Jeffery C. Walraven
Name: Jeffery C. Walraven
Title: EVP, CFO, Secretary, Treasurer

(SEAL)

[Signatures Continue On Next Page]

 

[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement–KeyBank/MedEquities]

--------------------------------------------------------------------------------

 

GUARANTORS:

MEDEQUITIES REALTY TRUST, INC.,
a Maryland corporation

By: /s/ Jeffery C. Walraven
Name: Jeffery C. Walraven
Title: EVP, CFO, Secretary, Treasurer

(SEAL)

 

MEDEQUITIES OP GP, LLC,
a Delaware limited liability company

By: /s/ Jeffery C. Walraven
Name: Jeffery C. Walraven
Title: EVP, CFO, Secretary, Treasurer

(SEAL)

 

MEDEQUITIES REALTY TRS, LLC,
a Delaware limited liability company

By: /s/ Jeffery C. Walraven
Name: Jeffery C. Walraven
Title: EVP, CFO, Secretary, Treasurer

(SEAL)

 

[Signatures Continue On Next Page]






[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement–KeyBank/MedEquities]

--------------------------------------------------------------------------------

 

 

MRT OF KENTFIELD CA – LTACH, LLC,

MRT OF LAS VEGAS NV – LTACH, LLC,

MRT OF SPARTANBURG SC - SNF, LLC,

MRT OF BROWNSVILLE TX - MOB, LLC,

MRT OF AMARILLO TX – 1ST MORTGAGE IRF, LLC,

MRT OF SPRINGFIELD MA – 1ST MORTGAGE ACH, LLC,

MRT OF LAKEWAY TX-ACH, LLC,

MRT OF FORT WORTH TX – SNF, LLC,

MRT OF LAS VEGAS NV – ACH, LLC,

MRT OF LA MESA CA – SNF, LLC,

MRT OF UPLAND CA – SNF/ALF, LLC,

MRT OF NATIONAL CITY CA – SNF I, LLC,
MRT OF NATIONAL CITY CA – SNF II, LLC,

MRT OF BROWNWOOD TX - SNF, LLC,

MRT OF EL PASO TX - SNF, LLC,

MRT OF GRAHAM TX - SNF, LLC,

MRT OF KAUFMAN TX - SNF, LLC,

MRT OF KEMP TX - SNF, LLC,

MRT OF KERENS TX - SNF, LLC,

MRT OF LONGVIEW TX - SNF, LLC,

MRT OF MT. PLEASANT TX - SNF, LLC,

MRT OF SAN ANTONIO TX - SNF II, LLC,

MRT OF SAN ANTONIO TX - SNF I, LLC,

MRT OF SAN DIEGO CA – SNF, LLC,

MRT OF HOUSTON TX – EAST FREEWAY ACH, LLC,

MRT OF TOLLAND CT – SNF, LLC,

MRT OF BROOKVILLE IN – SNF, LLC,

MRT OF LIBERTY IN – SNF, LLC,

MRT OF TEXAS - ATF, LLC,

MRT OF NEVADA - ATF, LLC,

MRT OF NEW ALBANY IN - IRF, LLC,

MRT OF BOISE ID-IPH, LLC, and

MRT OF ANDERSONVILLE TN - PRTF, LLC,

each a Delaware limited liability company

 

 

By: /s/ Jeffery C. Walraven
Name: Jeffery C. Walraven

Title: EVP, CFO, Secretary, Treasurer

 

(SEAL)

 

[Signatures Continue On Next Page]




[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement–KeyBank/MedEquities]

--------------------------------------------------------------------------------

 

LENDERS:

KEYBANK NATIONAL ASSOCIATION, individually and as Agent

/s/ Grant Saunders
Name: Grant Saunders
Title: Senior Vice President

By: /s/ Grant Saunders
Name: Grant Saunders
Title: Senior Vice President

 

JPMORGAN CHASE BANK, N.A.


By: /s/ Chiara Carter
Name: Chiara Carter
Title: Executive Director

 

CITIBANK, N.A.

By: /s/ David Bouton
Name: David Bouton
Title: Vice President

 

CAPITAL ONE, NATIONAL ASSOCIATION

By:
Name:
Title:

 

FIFTH THIRD BANK, an Ohio banking corporation

By:
Name:
Title:

 

[Signatures Continue On Next Page]




[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement–KeyBank/MedEquities]

--------------------------------------------------------------------------------

 

CADENCE BANK, N.A.

By: /s/ Will Donnelly
Name: Will Donnelly
Title:  Assistant Vice President

 

CITIZENS BANK, N.A.

 

By: /s/ Donald Woods
Name: Donald Woods
Title: SVP

 

ROYAL BANK OF CANADA

By: /s/ Brian Gross
Name: Brian Gross
Title:  Authorized Signatory

 

RAYMOND JAMES BANK, N.A.

 

By: /s/ H. Fred Coble, Jr.
Name: H. Fred Coble, Jr.
Title: Managing Director

 

PINNACLE BANK

By: /s/ Allison Jones
Name: Allison Jones
Title: Senior Vice President

 

RENASANT BANK

 

By: /s/ Craig Gardella
Name: Craig Gardella
Title: EVP

 

[Signatures Continue On Next Page]




[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement–KeyBank/MedEquities]

--------------------------------------------------------------------------------

 

HANCOCK WHITNEY BANK
(formerly known as Whitney Bank dba Hancock Bank)

By: /s/ Brian Wille
Name: Brian Wille
Title: Senior Vice President

 

CAPSTAR BANK

By: /s/ David A. Bertani
Name: David A. Bertani
Title: Senior Vice President

 

[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement–KeyBank/MedEquities]

--------------------------------------------------------------------------------

 

Schedule 2.9

Permitted uses of loaNs

 

Projected Facility Funding Events for MedEquities Realty Trust, Inc.

 

 

 

Maximum Amount Expected Through Q1 2019

 

 

Final funding for construction of Sequel Youth & Family Services property

 

$             350,000

 

 

 

 

 

 

 

Haven Healthcare construction mortgage note receivable remaining funding

 

             9,686,151

 

 

 

 

 

 

 

Fundamental Mountain’s Edge Hospital remaining funding for expansion

 

             8,464,936

 

 

 

 

 

 

 

Various and periodic working capital needs, inclusive of proposed Facility
amendment

 

             1,850,000

 

 

 

 

 

 

 

Total

 

$       20,351,087

 

 

 

 

 

 

 

 